November 14, 1922. The opinion of the Court was delivered by
Action in claim and delivery of personal property, instituted in the Court of Common Pleas for Dillon County, September 16, 1919. The case was tried before Circuit Judge McIver and a jury, July term, 1920, and resulted in a verdict for the plaintiff. The defendant has appealed.
The personal property in controversy consists of a lot of iron rails and attachments which had been removed, a few days prior to the suit, by the defendant, from a tract of land owned by the plaintiff. They had been placed on *Page 143 
the land many years before the plaintiff acquired it, by Carskaddon  Co., sawmill men, in the construction of a tramroad. The entire length of the tramroad was about eight miles; it extended beyond the tract owned by the plaintiff, upon which there was only one mile of the tramroad. The rails and attachments removed by the defendant from this mile of the road are the subject-matter of dispute in this action.
The respective claims of the parties will appear from the following statement of facts:
The tract of land in question formerly belonged to one Nancy Carmichael. In October, 1906, an action was instituted by the individual members of the firm of Carskaddon Co. against Nancy Carmicheal, the exact nature of which does not clearly appear, nor is it important here; the action resulted in a decree of the Court which directed J.D. McLucas, Master, to convey the timber rights upon the tract to Carskaddon  Co. upon certain terms and conditions; accordingly the Master, on November 14, 1906, executed and delivered to Carskaddon  Co. a deed conveying to them all of the interest of Nancy Carmicheal in the timber upon said tract and several other tracts, with the right to construct such buildings, railroads, tramroads, and structures as might be required, allowing them ten years from the date of the deed within which to remove the timber, and providing that they should have the right, at any time prior to or within ninety days after the termination of contract, "to remove any and all structures and property" which may have been placed upon the premises by them. This deed was duly recorded.
Carskaddon  Co. then began operations, and constructed the tramroad as above described. In a few years they cut all the timber upon this particular tract, but maintained the tramroad in its entire length of eight miles, including the one mile upon this tract for the purpose of transporting the *Page 144 
timber cut upon the other tracts which were reached by the tramroad.
In 1913 Carskaddon  Co. became financially involved, and were adjudged bankrupts. At the bankrupt sale one W.F. Stackhouse became the purchaser of their entire assets, including the tramroad in its entire length.
In 1915 Nancy Carmicheal died, leaving a number of heirs at law, among whom were H.C. Finklea, A.M. Finklea, and J.W. Finklea. H.C. Finklea was appointed and duly qualified as administrator of her estate.
The ten-year time allowed by the Master's deed to Carskaddon Co. for cutting and removing the timber was due to expire on November 14, 1916, and the ninety-day period within which they were licensed to enter and remove "any and all structures and property" on February 14, 1917.
The defendant offered testimony tending to show that prior to the expiration of the ten-year term Stackhouse, the purchaser of the interests of Carskaddon  Co. at the bankrupt sale, made an agreement with H.C. Finklea, the administrator of the estate of Nancy Carmichael, that the tramroad should be allowed to remain where it was, and that he would pay rent for the occupation after the expiration of said period; also that the same agreement was made with A.M. Finklea and J.W. Finklea after they had acquired title to the tract at Master's sale, as will be shown.
In January, 1916, the heirs at law of Nancy Carmicheal instituted a partition proceeding which involved her real estate. That proceeding resulted in a decree and order of sale dated December 11, 1916. The sale took place on February 5, 1917, and A.M. Finklea and J.W. Finklea became the purchaser of the tract in question. On February 20, 1917, they complied with the terms of sale, and received from the Master a deed for the land; no mention of the tramroad property being made in the deed.
In the early part of 1919, the exact date not appearing in the record, Stackhouse sold the rails and attachments, which *Page 145 
had in the meantime remained unused upon the land for several years, to the defendant Bell Lumber Company.
On March 1, 1919, A.M. Finklea and J.W. Finklea conveyed the tract to the plaintiff, S.D. Lane, by a deed in the usual form, without reference to the tramroad property. There was testimony to the effect that one or the other of these grantors, in the negotiations with Lane for the sale, declared that they had no claim to the rails and attachments. This was denied by Lane, who testified that, on the contrary, he calculated upon the value of that property in making his trade, and expected them to go with the land.
In September, 1919, the defendant removed all of the property from the land, and piled it up for shipment at a railroad station. That precipitated this claim and delivery proceeding by Lane.
It thus appears that the plaintiff, Lane, claims the property under his deed from the Finkleas, and the defendant Bell Lumber Company, under their purchase from Stackhouse. The vital question is, which has the better title?
We are relieved from any embarrassment which might arise in the character of that property (whether fixtures or personal property) by the decision heretofore rendered in the case of Stackhouse v. Carmicheal,114 S.C. 41; 102 S.E., 783; which involved another portion of the identical eight miles of tramroad, and where it is held: "The railroad in question was not a fixture, but personal property." The controlling effect of that case upon the question is conceded by the respondent, if it is not concluded by the form of the proceeding and the allegations of the complaint. Its character as personal property, not a fixture, is also concluded by the terms of the deed of the Master to Carskaddon  Co., which confers upon the grantees the right to remove it within a certain period.
"Where an article belonging to one person is annexed to the freehold of another person, the question whether it *Page 146 
shall be regarded as a fixture or not may, as between the parties, be controlled by agreement." 11 R.C.L., 1064.
Both by the circumstances of the annexation, by the agreement embodied in the McLucas deed, and by the admissions of counsel in the pleadings and argument of this case, the property was never a fixture, but originally was placed on the land as personal property, and could only be transmuted into a fixture, so as to make it a part of the realty, by an express agreement to that effect between the landowner and the owner of the rails, of which there is not a particle of evidence.
It cannot be successfully contended that that which was originally personal property has been converted into a fixture by the license contained in the McLucas deed, permitting the grantees Carskaddon  Co., within a certain limited time, to remove all structures placed upon the land by them; or that it was the intention of the parties that, if this license be not exercised within the limited period, the property should then become a fixture. There is nothing in the deed which lends color to either suggestion; the permission granted, recognizing the title of Carskaddon  Co., to the rails, as personal property, was nothing more than a license to enter upon the land and remove their property, without being chargeable as trespassers. It does not purport to provide for a forfeiture of the property to Nancy Carmicheal; it affected only the right of entry; there is not a suggestion that either the status or title of the property was to be affected by it.
The distinction is clearly drawn by the authorities between cases where the title to property annexed to the soil is in the owner of the land — that is, where it has become a fixture — and where the title is in the occupant, in respect to the right of removal.
"With regard to the other fixtures as to which the title isin the owner of the realty, with a right in the tenant to sever, or a title in the lessee to vest in the landlord if not *Page 147 
severed, there are numerous decisions and dicta that the fixture must be removed before the expiration of the term." 19 Cyc. 1067.
"With regard to fixtures the title to which is absolute inhim, whether by agreement with others which is effective against the landlord, or whether by the landlord's agreement, it would seem that he has a like right, and that, so long as he has the title to the fixtures, he has the right to repossess himself of them until barred by the statute of limitations." 19 Cyc. 1067.
"Where one other than a tenant has annexed fixtures under such circumstances that the title remains in him, he seems generally to have the same time for removal that any owner of property left on the premises of another under like circumstances would have." 19 Cyc., 1071.
The title to the rails was in Carskaddon  Co.; they were personal property when they were placed on the land; they were personal property certainly until the expiration of the 10 years and 90 days; there is nothing in the deed which changes either that status or the title after the expiration of the period; and it follows that they are still personal property.
The title being in Carskaddon  Co., transmitted by the sale in bankruptcy to Stackhouse, and by his sale to Bell Lumber Company, the last named had the title and right to possession, deprived only, by the efflux of the period, of the license to enter and remove the property.
The well-considered case of Saye v. Hill 100 S.C. 21,84 S.E., 307, is conclusive of the issue in this case. There one Rainey owned a lot; he conveyed it to a railroad company for a depot site; it was not so used, but was claimed by the company. Hill, with the knowledge and consent of Rainey and by license of the company, erected a cotton gin, grist mill, and planing mill on the lot. Rainey later brought suit against the company and Hill to recover possession of the lot. It was adjudged that Rainey recover possession of *Page 148 
the lot, and that Hill have until a certain time to remove his buildings and that on that date he should vacate and surrender possession to Rainey. He failed to remove his buildings and machinery by the time stipulated. Later Rainey conveyed the lot to his daughters. Thereafter, and after Hill had been notified not to trespass upon the lot, he went upon it and removed certain of the property which he had placed there. The daughters then sued Hill for the trespass upon the lot and for conversion of the fixtures which he had removed. The Court held:
That under the former case of Rainey v. Hill it had been adjudicated that the buildings and machinery were not fixtures; that "nothing occurred thereafter to change the status of this property except the failure of Hill to remove it within the time specified in the decree. But that did notforfeit his property therein. It is conceded, however, that it did have the effect of making him a trespasser, when he went upon the lot to remove it after the expiration of the time allowed in the decree."
So in the case at bar, there was nothing, either in the deed or in subsequent events, to change the status of the rails, except the failure of the Carskaddon  Co., Stackhouse and Bell Lumber Company to remove them within the time limited by the McLucas deed. But that did not forfeittheir property therein. It is conceded, however, that it did have the effect of making Bell Lumber Company a trespasser when they went upon the premises to remove them after the expiration of the time allowed in the deed.
The plaintiff's claim is based upon the following grounds: That the rails went with the land under his deed from the Finkleas; that he was a bona fide purchaser for value without notice of any claim which Carskaddon  Co., Stackhouse or Bell Lumber Company had to the rails. He does not claim to have purchased the rails by any contract referring specifically to them, but *Page 149 
that they were transferred by the deed which covered the land, which as a fact makes no mention of the rails.
It is impossible for the rails to have gone with the Finklea deed unless they were fixtures, or were specifically mentioned in the deed. They have been held and admitted throughout that they were personal property and never fixtures, and being personal property not included in the deed, parol evidence was inadmissible to prove that they were so included. Blackwell v. Faucett (S.C.), 108; S.E., 295; Martin v. La Boon, 116 S.C. 101;107 S.E., 320.
If the rails did not go with the deed, the plaintiff's claim as a bona fide purchaser of course fails. But independently of this, he had notice by the recorded deed of McLucas to Carskaddon  Co. that the rails were personal property belonging to Carskaddon  Co.; and he also had notice by the presence of the railroad itself, not at all appurtenant to a plantation, that some one may have an interest therein, sufficient to put him on inquiry. Harman v. Railroad Co.,72 S.C. 228; 51 South., 689; Railway Co. v. Howell, 79 S.C. 281;60 S.E., 677. This inquiry would have disclosed the exact situation.
But if, as held in the case of Stackhouse v. Carmichael,114 S.C. 41; 102 S.E., 783, the failure to exercise the license to remove the rails within the specified time constituted a forfeiture of the rails, the rails being personal property, such forfeiture inured to the benefit of the administrator of the estate of Nancy Carmichael, and not to her heirs, from whom the plaintiff claims.
Nancy Carmichael, for all intents and purposes the grantor in the McLucas Master's deed, died before the expiration of the license to remove the property. If she had survived that period, and the grantee had failed to exercise the license, under the ruling of the Stackhouse case, which is disapproved, she could have claimed title to the personal property left on the premises by reason of the forfeiture *Page 150 
of the right of the grantee to remove it. At the time of her death it was an inchoate right to claim the title to personal property upon the breach of a condition subsequent, and that inchoate right devolved upon her administrator, not upon her heirs. The administrator could have taken possession of such personal property and administered upon it as the personal assets of the deceased. It never was a fixture, attached to the freehold, and never became real estate. The fact that the property was upon the land and the title to it transferred by the forfeiture from the grantee to the grantor could not transmute that which was personal property into real estate; the forfeiture acted upon the title, not upon the nature of the property.
There is no testimony to the effect that Nancy Carmichael, who, as has been noted, died before the expiration of the license, waived her right of forfeiture, but there is testimony tending to show that prior to the expiration of the license Stackhouse and her administrator entered into an agreement by which Stackhouse's title and right to remove the tramroad was recognized and extended.
In the view we take of the case it is a matter of absolutely no concern to the plaintiff whether the administrator would legally waive the right of the estate to insist upon the forfeiture or not, and it would be improper to decide that question in this case as to which the administrator is not a party. If, as we have endeavored to show, the right to claim the title to this personal property by the forfeiture of the grantee's license to remove it within the fixed period of time inured to the benefit of Nancy Carmichael's estate, and devolved upon her administrator, the title vested in the administrator; if that right was legally waived by the administrator, the title remained in the grantee was purchased by Stackhouse, and transmuted by him to Bell Lumber Company. If it vested in the administrator it certainly was not divested by the partition of the real estate of the intestate in a proceeding by which the *Page 151 
administrator as such was not a party; it therefore did not pass by the Master's deed to the Finkleas, nor by their deeds to the plaintiff. If it remained in Carskaddon  Co., or Stackhouse, the purchaser of their assets, it was transmuted to Bell Lumber Company. In neither event could the title reach the plaintiff. He is entitled only to the property conveyed to him by the Finklea deed, which makes no mention of the rails, which were personal property. He certainly can claim no more than the Finkleas owned, and there is no pretense of a claim even by them to the rails. On the contrary, there is testimony tending to show that they disclaimed title thereto and an agreement recognizing the title of Stackhouse.
The only possible way for the plaintiff to connect up with the title to this personal property is through the deed from the Master to Finkleas, upon the assumption that it conveyed the title thereto along with the land which was sold for partition. There are three reasons why this effort must fail: (1) The deed makes no mention of the property; (2) a forfeiture is not automatic; some one, the grantor or other interested, must claim and exercise, of which there is not a particle of evidence; (3) the title, even if consummated automatically, vested in the administrator of Nancy Carmicheal. In either view of the case, therefore, whether the rails were forfeited by the failure to remove them, or remained the property of Carskaddon Co. and their successors in title, the plaintiff has failed to show any right whatever to recover them. The Circuit Judge should have directed a verdict in favor of the defendant.
The judgment of this Court is that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court, with instructions to direct a verdict in favor of the defendant, under rule 27 (90 S.E., xii).
MR. CHIEF JUSTICE GARY and MR. JUSTICE MARION concur. *Page 152